Citation Nr: 0111158	
Decision Date: 04/17/01    Archive Date: 04/23/01

DOCKET NO.  00-14 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Evaluation of hepatitis C, rated zero percent disabling from 
May 25, 1999.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The veteran served on active duty from December 1970 until 
August 1973.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a March 2000 
rating decision of the Buffalo, New York Regional Office (RO) 
which granted service connection for hepatitis C, and rated 
it as zero percent disabling from May 25, 1999.

With respect to this claim for a higher rating, the Board 
notes that the United States Court of Appeals for Veterans 
Claims (Court) has held that an appeal from an original 
rating does not raise the question of entitlement to an 
increased rating, but instead is an appeal of an original 
rating.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Consequently, the Board has characterized the rating issue as 
noted above.


REMAND

The veteran asserts that the symptoms associated with his 
service-connected hepatitis C are more disabling than 
reflected by the currently assigned disability evaluation.  

A review of the record discloses that hepatitis C was 
diagnosed in 1995.  In June 1995, it was reported that 
clinical findings were consistent with chronic liver disease.  
The veteran was instructed to abstain from hepatotoxic 
medications, as well as alcohol.  He was treated extensively 
during the following year for liver pathology, which 
treatment included Interferon therapy.  Liver function 
studies vacillated between normal and elevated. 

At a February 2000 VA examination, it was noted that the 
veteran had no signs or symptoms of liver disease.  It was 
reported that he was not currently receiving any therapy for 
liver disease.  (The record does not reflect that any 
diagnostic studies were performed at that time.)  However, in 
April 2000, the veteran's private physician, M. S. Kleinman, 
M.D., wrote that the veteran had chronic hepatitis C and 
continued to have fatigability.  It was reported that he had 
increased liver enzymes and a strongly positive hepatitis HCV 
by RNA.  It was generally noted that he had symptoms of the 
illness and carried the risk for more serious complications.

Given such evidence, it remains unclear whether the veteran 
experiences symptoms of a nature that a compensable rating 
should be assigned under 38 C.F.R. § 4.114 (Diagnostic Code 
7345) (2000).  If his hepatitis is nonsymptomatic as 
suggested by the February 2000 examination report, a 
noncompensable rating is assignable.  If, however, there are 
problems such as demonstrable liver damage with mild 
gastrointestinal disturbance, or liver damage with associated 
fatigue, anxiety, and gastrointestinal disturbance 
necessitating some therapeutic measures, a higher evaluation 
is assignable.  Diagnostic Code 7345.  Given Dr. Kleinman's 
report suggesting continued symptomatology, including 
fatigue, the Board finds that a remand is in order to 
ascertain the current status of the service-connected 
hepatitis.  Additionally, clinical records dating from May 
2000, if any, should be requested and associated with the 
claims folder.

The Board also notes that, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The new law 
applies to all claims filed on or after the date of the law's 
enactment, as well as to claims filed before the date of the 
law's enactment, and not yet finally adjudicated as of that 
date.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000); VAOPGCPREC 11-2000 (Nov. 27, 2000).

The new law contains revised notice provisions, and 
additional requirements pertaining to VA's duty to assist.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  The 
RO has not yet considered the veteran's claim in the context 
of the new law.  Nor has the veteran had an opportunity to 
prosecute his claim in that context.  Consequently, in order 
to ensure the veteran due process of law, and to avoid the 
possibility of prejudice, the Board will remand the claim to 
the RO.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

On remand, the RO should undertake any action deemed 
necessary to ensure that the requirements of the new law have 
been satisfied.  That action should include, among other 
things, making an effort to obtain copies of any records 
reflecting treatment the veteran may have received from VA, 
or any private physician, to include Dr. Kleinman.  The 
action should also include affording the veteran a new 
compensation examination.  38 C.F.R. § 19.9 (2000).

This case is REMANDED to the RO for the following actions:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, is completed.  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures, contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107), are 
fully satisfied.  Development should 
include, among other things, making an 
effort to obtain copies of any records 
reflecting treatment the veteran may 
have received since the time that such 
records were last received, to include 
those from VA and any private physician, 
such as Dr. Kleinman.

2.  As part of the development 
undertaken to comply with the new law, 
the RO should arrange to have the 
veteran undergo an examination.  All 
necessary tests and studies, including 
liver function studies, should be 
performed, and clinical manifestations 
should be reported in detail.  The 
claims folder and a copy of this remand 
should be made available to the examiner 
for review prior to the evaluation.  The 
examiner is specifically requested to 
note whether or not the veteran's 
hepatitis has healed, whether there is 
evidence of liver damage and the degree 
of such, and whether the record 
indicates evidence of any 
gastrointestinal symptomatology, 
fatigue, or anxiety/depression and/or 
the need for therapeutic measures. 

3.  The RO should review the report of 
the examination to ensure that the 
requirements of the foregoing paragraph 
have been satisfied.  If they have not, 
the report should be returned for 
necessary corrective action, as 
appropriate.

4.  The RO should thereafter take 
adjudicatory action on the claim here in 
question.  The RO should also give 
consideration to the assignment of 
"staged" rating(s) in accordance with 
the principles set out in Fenderson v. 
West, 12 Vet. App. 119 (1999).  If the 
benefit sought is denied, a supplemental 
statement of the case should be issued. 

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder should be returned to this Board for 
further appellate review, if appropriate.  No action is 
required by the veteran until he receives further notice, but 
he may furnish additional evidence and argument while the 
case is in remand status.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 (1995); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  The 
purpose of this remand is to procure clarifying data and to 
comply with governing adjudicative procedures.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, the Veterans Benefits Administration's 
Adjudication Procedure Manual, M21-1, Part IV, directs ROs to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2000).


